Citation Nr: 1431152	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-29 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for a sinus disability.

REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney 

WITNESSES AT HEARING ON APPEAL

The Veteran and E.S.
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from November 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in September 2009, the Board denied the claims of service connection for diabetes mellitus, bilateral pes planus, bronchitis, a stomach disability, and a sinus disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a decision in December 2010, the Court reversed and remanded the Board's decision for compliance with the instructions in the decision.

In January 2012, the Board remanded the case for further development which has not been completed, compelling the Board to remand this matter to the RO for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2014, the Veteran's attorney requested a 90 day extension to submit additional argument.  As the Board is remanding the case for compliance with the previous remand, the Veteran's attorney will have an opportunity to submit additional argument and evidence to the RO or to the Board at any time before the Board promulgates a decision.  If the claims are returned to the Board before 90 days, the Board will consider the motion for a 90-day extension. 

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 



REMAND

In its decision in December 2010, the Court held that a remand was required in order that the Board to address the credibility of the Veteran's statements, pertaining to the events in service, to consider continuity of symptomatology, and to determine whether an examination is warranted.

In January 2012, the Board remanded the case to afford the Veteran a VA examination and to obtain a medical opinion.  The VA examiner is inadequate to decide the claims under the applicable theories of service connection and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent), that diabetes mellitus is related to service, including the Veteran's lay statements that working in the kitchen caused him to gain weight and subsequently develop diabetes as early as 1977 within the one-year presumptive period.

The VA examiner is to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional. 






In formulating the opinion, the VA examiner must address the clinical significance that the diagnosis of diabetes mellitus was not included in the medical history on the discharge summaries or records of treatment in March and April 1977, May 1977, July 1978, February and March 1989, but records dated in August 1989 and thereafter refer to diabetes mellitus.

Also the VA examiner is asked whether there was evidence that diabetes was manifested to the degree that was manageable by restricted diet only in the first post-service year from Novevmber 1976 to November 1977. 

If however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine:

Whether pre-existing pes planus, noted on entrance examination was aggravated by service.




In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of pes planus beyond the natural clinical course as contrasted to a temporary worsening of symptoms.

The VA examiner is to consider that the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  

In formulating the opinion, the VA examiner must address the clinical significance that the Veteran complained of sore feet in January 1975 and mild pes planus was noted, which is to be accepted as a fact.  Additionally, the VA examiner must address the Veteran's ongoing complaints of pain since service.

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file should be made available to the VA examiner for review.  


3.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine:


Whether it is at least as likely as not (probability of 50 percent) that current bronchitis is related to service to include treatment of an upper respiratory infection in December 1974 in service, which the VA examiner is to accept as a fact. 

The VA examiner is to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  
The VA examiner must address the Veteran's lay statements regarding his difficulty breathing during boot camp. 

In formulating the opinion, the VA examiner is asked to address the clinical significance that bronchitis was not included in the medical history of the discharge summaries or records of treatment in earlier records such as March and April 1977, May 1977, and July 1978.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may reasonably be concluded based on the evidence of record.

The Veteran's file should be made available to the VA examiner for review.


4.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current stomach disability is related to service to include the Veteran's complaints of occasional abdominal distress on separation from service.

The VA examiner is also asked to consider the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  

In formulating the opinion, the VA examiner is asked to address the clinical significance that the Veteran's lay statements regarding complaints of abdominal distress and treatment with Maalox during service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may reasonably be concluded based on the evidence of record.

The Veteran's file should be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine:


Whether it is at least as likely as not (probability of 50 percent) that a sinus disability is related to service to include the Veteran's complaints of sinus congestion and a productive cough during service, which is to be accepted as a fact.

The VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may reasonably be concluded based on the evidence of record.

The Veteran's file should be made available to the VA examiner for review.

6.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



